     Case 3:19-cv-02161-W-MSB Document 15 Filed 04/20/20 PageID.875 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   FRANCINE ELIZABETH KUPSCH,                         Case No.: 19-CV-2161 W (MSB)
12                                     Plaintiff,
                                                        ORDER CLOSING DISTRICT
13   v.                                                 COURT CASE FILE
14   ANDREW SAUL, Commissioner of
     Social Security.
15
                                     Defendant.
16
17
18         The parties have filed a Joint Motion for Dismissal, which states that the parties
19   have entered a stipulation to dismiss the case under Federal Rule of Civil Procedure
20   41(a)(1)(A)(ii) and 41(a)(1)(B) [Doc. 14]. The stipulation DISMISSES this matter
21   WITH PREJUDICE. Accordingly, the Clerk shall close the District Court case file.
22         IT IS SO ORDERED.
23   Dated: April 20, 2020
24
25
26
27
28

                                                    1
                                                                               19-CV-2161 W (MSB)
